Citation Nr: 0919031	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for invasive squamous cell 
carcinoma of the left parietal area, left postauricular area 
and right neck, including due to exposure to Agent Orange 
and/or sun exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.  He served in the Republic of Vietnam from 
February 1967 to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied entitlement to the 
benefit sought.

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.


REMAND

The Board is remanding this matter primarily for a VA 
examination and opinion to address the etiology of the 
Veteran's squamous cell carcinoma of the left head and right 
neck areas, specifically, whether the disorder claimed has a 
causal connection to exposure to Agent Orange during service, 
and/or sun exposure incidental to his military occupational 
duty assignment as a combat engineer.   

Where involving claims based upon exposure to herbicides, VA 
law and regulations provide that a veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  Those 
diseases that are listed at 38 C.F.R. § 3.309(e) shall be 
presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service.  Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).

The provisions for presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his 
exposure to Agent Orange led to the development of the 
claimed disability after service.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).

In this instance the Veteran had service in the Republic of 
Vietnam during the Vietnam Era, and hence the underlying fact 
of his exposure to herbicides during that time period may be 
presumed.  38 C.F.R. § 3.307(a)(6)(iii).  This having been 
established, however, the claimed disability of squamous cell 
carcinoma is not recognized as a disorder for which 
presumptive service connection due to Agent Orange exposure 
is available.  38 C.F.R. § 3.309(e).  Rather, VA has 
determined based on a National Academy of Science report 
issued in June 2007, that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (June 12, 2007).  That report 
further identified an absence of a causal association between 
herbicide exposure and skin cancer.  The Veteran may still 
provide competent evidence otherwise establishing a direct 
relationship between the disorder claimed and herbicide 
exposure.  Combee v. Brown, supra.

The current evidence of record indicates in March 2004 at a 
private dermatology clinic the initial diagnosis of invasive 
squamous cell carcinoma of the right neck, left parietal, and 
left postauricular regions, for which the Veteran underwent a 
complete excision and removal of these lesions.  The 
treatment reports from this clinic state a previous history 
of skin cancer, without addressing this further. Notably, an 
October 2003 VA general medical consultation prior to the 
confirmed diagnosis of skin cancer, identified multiple areas 
of actinic keratosis on the forehead and neck.  The Veteran 
reported that he had also had multiple areas of actinic 
keratosis for which he had received treatment in the past. 

Applicable law and regulations state that VA will provide a 
medical examination or obtain a medical opinion where there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or within a qualifying presumptive 
period; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The U. S. Court of 
Appeals for Veteran's Claims decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) further provides that the 
third prong of this criteria, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold. 

There is sufficient indication in this case that the 
Veteran's squamous cell carcinoma may be causally related to 
service, given his presumed herbicide exposure and 
intervening medical history to warrant a VA examination on 
this subject.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records.  The most recent treatment records are on file from 
the VA Medical Center (VAMC) in Columbia, South Carolina and 
are dated from October 2004.  The RO should obtain any 
additional records from this facility and associate them with 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency).

Also, during the pendency of this appeal, the Court issued 
the decision of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), which held that the notice 
requirements from the Veterans Claims Assistance Act of 2000 
(VCAA) as specified at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including notice to the claimant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The RO should 
provide the Veteran with a supplemental notice pertaining to 
these downstream elements of his claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the Veteran another 
VCAA letter in accordance with the 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
which provides explanation of the 
information or evidence needed to 
establish a downstream disability rating 
and effective date.

2.	The RO/AMC should contact the Columbia 
VAMC and request all available treatment 
records on file from this location, and 
affiliated facilities (including the 
Anderson, South Carolina Community Based 
Outpatient Clinic) pertaining to the 
Veteran's treatment for skin cancer dated 
since October 2004.  All records/responses 
received should be associated with the 
claims file.  In requesting these records, 
the RO/AMC's efforts to obtain them must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by the Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.	Then schedule the Veteran for a VA skin 
examination to determine whether the 
Veteran's claimed squamous cell carcinoma 
of the left parietal area, left 
postauricular area and right neck was 
incurred or aggravated during his service.  
The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  The 
examiner should provide an opinion as 
to whether it is at least as likely 
as not (i.e., 50 percent probability 
or greater) that squamous cell 
carcinoma of the left head and right 
neck regions is causally related to 
the Veteran's military service, 
including exposure to Agent Orange 
and/or sun exposure for the period 
from February 1967 to January 1968 in 
his occupational capacity as a combat 
engineer during his service in the 
Republic of Vietnam.  

The examiner must state the medical 
basis or bases for the opinion.  If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

4.	Then review the claims file.  If any of 
the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken 
before readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.	Thereafter, the RO/AMC should 
readjudicate the claim on appeal for 
service connection for invasive squamous 
cell carcinoma of the left parietal area, 
left postauricular area and right neck, 
including due to exposure to Agent Orange 
and/or sun exposure in service.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

